PER CURIAM.
In this dissolution of marriage case, the facts are omitted from the court’s opinion because we feel that it has no precedential value. We simply conclude that the court abused its discretion in awarding to appel-lee-wife, as permanent alimony, the exclusive possession of the marital home which the parties had theretofore owned as tenants of an estate by the entirety. The final judgment is therefore modified by eliminating the wife’s right to the exclusive possession of said property, and as thus modified, the judgment is affirmed.
Appellee-wife was also awarded rehabilitative alimony. We recognize that in all probability the trial court’s determination as to the amount and duration thereof was *642affected by the provision for the wife’s exclusive possession of the jointly-owned marital domicile. Upon remand the trial court is authorized, upon appropriate application and hearing, to revise the award of rehabilitative alimony either as to amount or duration or both if, in the trial court’s sound judicial discretion, such would be just and proper in view of the modification of the judgment effected by this court.
Affirmed, as modified.
WALDEN, C. J., OWEN, J., and MOR-IARITY, W. HERBERT, Associate Judge, concur.